DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-7, 9-14, and 16-21 are objected to because of the following informalities: The preamble of claims 2-7 should be amended to replace the phrase “A method” with the phrase - - The method - -; the preamble of claims 9-14 should be amended to replace the phrase “A non-transitory” with the phrase - - The non-transitory - -; the preamble of claims 16-21 should be amended to replace the phrase “A system” with the phrase - - The system - -; the phrase “brain signals of being” in line 3 of claims 5, 12, and 19 should be amended to remove the term “of”; the phrase “by assigning a fragility metric to each of said plurality N of physiological brain signals” in lines 3-4 of claims 11 and 18 should be deleted as it is redundant language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 11, 12, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-18, 20, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts, including calculating a state transition matrix and a minimum norm of perturbation on the state transition matrix. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The steps of calculating a state transition matrix and a minimum norm of a perturbation on the state transition matrix sets forth a judicial exception. These steps describe mathematical calculations that are performed on acquired physiological signals. Thus, the claim is drawn to Mathematical Concepts, which is an Abstract Idea.

Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of receiving a plurality of physiological brain signals and assigning a fragility metric to each of the plurality of physiological brain signals. The receiving and assigning steps are each recited at a high level of generality such that they amount to insignificant presolution activity and postsolution activity, e.g., mere data gathering step necessary to perform the Abstract Idea, merely assigning a final value to calculated data. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and assigning activity engaged in by medical professionals prior to Applicant's invention.
The same rationale applies to claims 8 and 15. These claims recite a generic structural element (a computer) configured to perform the above discussed Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.

It is noted that claims 5, 12, and 19 tie the Abstract Idea to a practical application in that they generate a visible heat map that indicates the probability for each of the plurality of physiological brain signals being in an epileptogenic zone.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art is that of Sritharan et al. (Fragility in Networks: Application to the Epileptic Brain – cited by Applicant) and Sritharan et al. (Fragility in Dynamic Networks: Application to Neural Networks in the Epileptic Cortex – cited by Applicant). Both references teach a method/non-transitory computer-readable medium/system for identifying an epileptogenic zone of a subject’s brain by analyzing a plurality of physiological brain signals that extend over a duration. Ehrens et al. (Closed-loop control of a fragile network:… – cited by Applicant) teaches that epileptic seizures manifest through small perturbations that render the entire cortical network of a subject’s brain unstable. Ehrens et al. discloses a method that detects when the cortical network becomes unstable and applies a closed-loop therapy response to stabilize the cortical network in response to the detection. Burns et al. (Network dynamics of the brain… – cited by Applicant) discloses using the network dynamics of the brain to help localize the seizure onset zone in ECoG recordings. Talathi et al.’797 (US Pub No. 2011/0130797) discloses a method and system for detecting an epileptogenic zone of a subject’s brain. Sarma et al.’625 (US Pub No. 2013/0274625) and Sarma et al.’554 (US Pub No. 2014/0121554) disclose detecting seizures using a brain network model. Lee et al.’482 (US Pub No. 2015/0366482) teaches a method and system for modeling brain dynamics in .
None of the prior art teaches or suggests, either alone or in combination, a method/non-transitory computer-readable medium/system for identifying an epileptogenic zone of a subject’s brain wherein a minimum norm of a perturbation on a state transition matrix that causes a network of N nodes corresponding to a plurality N of physiological brain signals is calculated, the minimum norm of the perturbation state causing the network to transition from a stable state to an unstable state, and further wherein a fragility metric is assigned to each of the plurality N of physiological brain signals based on the minimum norm of the perturbation for that physiological brain signal, in combination with the other claimed steps or elements.
Claims 1-21 would be allowable if rewritten or amended to overcome the objections, the rejections under 35 U.S.C. 112(b), and /or the rejections under 35 U.S.C. 101 set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ETSUB D BERHANU/               Primary Examiner, Art Unit 3791